DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Curry (Reg. # 69,242) on 3/16/2022.
The application has been amended as follows: 
21. (Amended) The display device of claim 1, wherein each of the holes overlaps a virtual line extending in the first direction.


Drawings

“optical element at a location on an opposite side of the folding line relative to a hole from among the plurality of holes”  of claim 1 and the ” optical element at a location on an opposite side of the folding line relative to the through hole” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of the subject matter in claims 1 and 14 with regard to an optical element at a location on an opposite side of the folding line relative to a hole such that the optical element is configured to overlap the hole in a folded position of the display device is not described in the disclosure as filed, nor shown in the figures as filed.  Pursuant to an interview with attorney Michael J. Curry on 3/16/2022, Fig. 6 was purported to show said optical element (element “OPS”) in such a position, however as is made clear in Paragraph [0073] of the Specification as filed, Fig. 6 depicts a cross-sectional view of Fig. 5 which 

Regarding clams 2-13 and 15-21, as these claims depend from, and therefore inherit all of the features and limitations of, either claim 1 or claim 14, they are rejected for similar reasons as given above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok (US 2018/0069053 A1) further in view of Kwak et al. (US 2017/0287992 A1) and Tuulos et al. (US 2017/0353643 A1).

Regarding claim 1, Bok discloses a display device (Fig. 1A element DD) including a display panel (Fig. 1A element IS), the display device comprising: 
an active region (Fig. 1A element DD-DA); and 
a folding line (Fig. 1B element BX) extending in a first direction (Fig. 1B direction DR2 wherein direction DR2 is parallel with the short edge of the rectangular device).
Bok does not expressly disclose the display device comprising a plurality of holes at least partially surrounded by the active region; wherein each of the holes are arranged in the first direction, and an optical element at a location on an opposite side of the folding line relative to a hole from among the plurality of holes such that the optical element is configured to overlap the hole in a folded position of the display device.
Kwak teaches a plurality of holes (Fig. 7A(i) elements 705 and 707) at least partially surrounded by an active region (Fig. 7A(i) as the area covered by element 600 wherein the active area is interpreted as the “display” of the device shown in Fig. 6A as element 700); wherein each of the holes are arranged in the first direction (wherein a single hole can be considered to be arranged in any direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a plurality of holes at least partially surrounded by the active area, as 
Tuulos teaches an optical element (Fig. 1B element 113) at a location on an opposite side of a folding line relative to a hole (Fig. 1B element 108) from such that the optical element is configured to overlap the hole in a folded position of the display device (as shown in Fig. 1D).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an optical element on the opposite side of the folding line of the device from a hole in order to provide a means of enhancing the functionality of the optical element through increased usability in different form factors of the device or by providing for enhancement through the hole when aligned in the folded position (as suggested by Tuulos Paragraph [0044]).

Regarding claim 2, Bok in view of Kwak and Tuulos and Tuulos discloses the device as set forth in claim 1 above.
Bok discloses wherein the fold line is parallel to the short dimension of the device (as shown in Fig. 1A and 1B as dimension DR2).

Kwak teaches the plurality of holes being a uniform distance from the short dimension of the device to the hole centers, and as such, the Bok device as modified in accordance with claim 1 above would place the holes parallel with the short dimension of the device, and therefore a uniform distance from the folding line.

Regarding claim 3, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 1 above and further wherein the direction of the folding line is parallel to one edge of the display device (as shown in Bok Fig. 1B).

Regarding claim 4, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 3 above.
Bok does not expressly disclose wherein a first distance between the one edge and each of the holes is smaller than a second distance between the folding line and each of the holes.
Kwak teaches wherein the distance between the short dimension and each of the holes is smaller than a second distance between the middle of the device and the each of the holes.  Bok, as modified by Kwak in accordance with claim 1 above would place the each of the holes closer to the one edge than to the folding line, and one of ordinary skill in the art before the effective filing date would be motivated to modify the Bok device in this way in order to position the holes to a periphery of the active area so that the holes would not interfere with the main area of the display.

Regarding claim 5, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 4 above.
Bok does not expressly disclose wherein the first distance is 10 millimeters (mm) or less, a separation distance between the holes is 6 mm or more, and a diameter of each hole is 4.0 mm or less, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 6, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 1 above.
Bok does not expressly disclose further comprising: a polarizing member on one surface of the display panel, wherein the hole passes through the display panel and the polarizing member.
Kwak teaches further comprising: a polarizing member (Fig. 6A element 725) on one surface of the display panel (as shown in Fig. 6A), wherein the hole passes through the display panel and the polarizing member (as shown in Fig. 6A and as described in Paragraph [0138]).


Regarding claim 7, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 1 above.
Bok does not expressly disclose further comprising: a polymer film layer on the other surface of the display panel, wherein the hole passes through the display panel and the polymer film layer.
Kwak teaches further comprising: a polymer film layer (Fig. 10B element 722) on the other surface of the display panel (as described in Paragraphs [0186]-[0187]), wherein the hole passes through the display panel and the polymer film layer (as shown in Figs. 6A and 10B).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the Bok device as modified by Kwak in accordance with claim 1 above would utilize a polymer layer as taught by Kwak in order to protect the exposed surface of the display panel.

Regarding claim 9, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 1 above.

The device of Bok as modified by Kwak in accordance with claim 1 above discloses the device further comprising a plurality of hole areas (wherein each of elements 705 and 707 represent hole areas respectively), wherein each of the plurality of hole areas includes at least one hole (Fig. 7A(i) elements 705 and 707 as one hole in each area), and wherein the hole areas correspond to a non-active region (as shown in Kwak Fig. 6A wherein the region of the display having display panel element 709 is interpreted as the active region and the hole corresponds to an area which is non-active).  

Regarding claim 10, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 1 above.
Bok does not expressly disclose further comprising: an optical element including a light receiving portion overlapping an inside of the hole.
Kwak teaches further comprising: the optical element (Fig. 6A element 800) including a light receiving portion overlapping an inside of the hole (as shown in Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an optical element including a light receiving portion overlapping the through hole as taught by Kwak in the device of Bok in order to provide a desired 

Regarding claim 11, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 10 above and further wherein the display device includes a first unfolding area (Fig. 1A element NBA1) on a first side of the folding line and a second unfolding area (Fig. 1A element NBA2) on a second side of the folding line.
Bok in view of Kwak and Tuulos does not expressly disclose wherein the hole includes a first inner wall arranged toward one edge of the first unfolding area and a second inner wall arranged toward the folding line, and wherein a third distance between the light receiving portion and the first inner wall of the hole is larger than a fourth distance between the light receiving portion and the second inner wall of the hole, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensional differences appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 12, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 11 above and further wherein the display device is configured to be out-folded with respect to the folding line (as shown in Bok Fig. 13B).

Regarding claim 14, Bok discloses foldable display device (Fig. 1A element DD) including a plurality of stacked layers (as shown in Fig. 3), the foldable display device comprising: 
a folding line (Fig. 1B element BX) extending in one direction (Fig. 1B direction DR2); 
a first unfolding area (Fig. NBA1) on a first side of the folding line (as shown in Figs. 1A and 1B); 
a second unfolding area (Fig. NBA2) on a second side of the folding line (as shown in Figs. 1A and 1B).
Bok does not expressly disclose a through hole in the first unfolding area and passing through at least a portion of the plurality of layers in a thickness direction, wherein the through hole is inside an active region of the foldable display device, wherein a first distance between one edge of the first unfolding area and the through hole is smaller than a second distance between the folding line and the through hole, wherein the first distance is 10 millimeters (mm) or less, and wherein a diameter of the through hole is 4.0 mm or less, and an optical element at a location on an opposite side of the folding line relative to the through hole such that the optical element is configured to overlap the through hole in a folded position of the display device.
(Fig. 7A(i) element 705) and passing through at least a portion of the plurality of layers in a thickness direction (as shown in Fig. 6A), wherein the through hole is inside an active region (Fig. 7A(i) as the area covered by element 600 wherein the active area is interpreted as the “display” of the device shown in Fig. 6A as element 700) of the foldable display device (as shown in Fig. 7A(i)), wherein a first distance between one edge of the first unfolding area and the through hole is smaller than a second distance between the folding line and the through hole (wherein the through hole is located close  to the short edge of the device, corresponding with the short edge of the Bok device, and as such would be located similarly in the modified Bok device), wherein the first distance is 10 millimeters (mm) or less (as discussed in Paragraph [0138] as being in the range of 1 mm from the periphery), and wherein a diameter of the through hole is 4.0 mm or less (as discussed in Paragraph [0317], and the examiner further notes that in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975) ), and an optical element (Fig. 6A element 800) including a light receiving portion at a location that overlaps a through hole (as shown in Fig. 6A).

Tuulos teaches an optical element (Fig. 1B element 113) at a location on an opposite side of a folding line relative to a hole (Fig. 1B element 108) from such that the optical element is configured to overlap the hole in a folded position of the display device (as shown in Fig. 1D).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an optical element on the opposite side of the folding line of the device from a hole in order to provide a means of enhancing the functionality of the optical element through increased usability in different form factors of the device or by providing for enhancement through the hole when aligned in the folded position (as suggested by Tuulos Paragraph [0044]).

Regarding claim 15, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 14 above.
Bok does not expressly disclose wherein the through hole is provided plurally.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize plural through holes as taught by Kwak in the device of Bok in order to allow the use of multiple different sensors in the device.
Bok also does not expressly disclose a separation distance between the plurality of through holes is 6 mm or more, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 16, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 14 above.
Bok does not expressly disclose wherein the through hole is provided plurally, and the plurality of through holes are arranged along an extending direction of the folding line.
Kwak teaches wherein the through hole is provided plurally (as shown in Fig. 7A(i) as elements 707 and 705, and in Fig. 38B as elements 3801), and thee plurality of holes are arranged along an extending direction of the folding line (wherein Bok 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize plural through holes as taught by Kwak in the device of Bok in order to allow the use of multiple different sensors in the device, and to be arranged as modified in the Bok device by the Kwak teaching as set forth in claim 14 above.

Regarding claim 17, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 16 above and further wherein the one edge of the first unfolding area extends along the extending direction of the folding line (as shown in Bok Fig. 1B).

Regarding claim 19, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 14 above.
Bok does not expressly disclose further comprising: an optical element including a light receiving portion overlapping an inside of the hole.
Kwak teaches further comprising: the optical element (Fig. 6A element 800) including a light receiving portion overlapping an inside of the hole (as shown in Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an optical element including a light receiving portion overlapping 

Regarding claim 20, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 19 above.
Bok in view of Kwak and Tuulos does not expressly disclose wherein the hole includes a first inner wall arranged toward one edge of the first unfolding area and a second inner wall arranged toward the folding line, and wherein a third distance between the light receiving portion and the first inner wall of the hole is larger than a fourth distance between the light receiving portion and the second inner wall of the hole, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensional differences appear to be an obvious matter of engineering implementation and thus, while being a difference, do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 21, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 1 above.

Kwak teaches wherein each of the holes overlaps a virtual line extending in the first direction (as shown in Fig. 7A wherein holes 705 and 707 are shown to be arranged in the first direction, parallel with the short axis of the device, such that the diameters overlap in the first direction, and as such a line parallel to said first direction may overlap the holes.

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Kwak and Tuulos as applied to claims 1 and 14 above, and further in view of Jin (US 2017/0262026 A1).

Regarding claim 13, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 1 above.
Bok does not expressly disclose wherein in a folded state, an inner wall of the through hole is inclined with respect to a thickness direction.
Jin teaches an inner wall of the through hole is inclined with respect to a thickness direction (as shown in Figs. 2-3 wherein through hole OP1 is shown to have an inner wall which is inclined with respect to a thickness direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a through hole having an inner wall inclined with respect to the thickness direction as taught by Jin in the device of Bok as modified by Kwak in order to provide enough space for the gathering of optical energy in to the sensor below the 

Regarding claim 18, Bok in view of Kwak and Tuulos discloses the device as set forth in claim 14 above.
Bok does not expressly disclose wherein in a folded state, an inner wall of the through hole is inclined with respect to a thickness direction.
Jin teaches an inner wall of the through hole is inclined with respect to a thickness direction (as shown in Figs. 2-3 wherein through hole OP1 is shown to have an inner wall which is inclined with respect to a thickness direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a through hole having an inner wall inclined with respect to the thickness direction as taught by Jin in the device of Bok as modified by Kwak in order to provide enough space for the gathering of optical energy in to the sensor below the through hole.  As being modified by Jin to have an inclined through hole inner wall, the Bok device would have an inclined in all states including the folded state.


Response to Arguments

Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.  The applicant has argued that the combination of the Bok and Kwak references fails to show holes arranged in the same direction as a folding line, however . 
In modifying the Bok device with the teachings of the Kwak device in order to add additional functionality to the Bok device, one of ordinary skill in the art would find it obvious to position the optical device and associated holes in the same relative position on the modified device as the teaching reference device in order to maintain user familiarity and ergonomics.  As such, the second direction of the Bok device and the second direction of the Kwak device would be parallel, and given the same relative location of the holes modified into the Bok device, and therefore parallel with the folding line of the Bok device.  
Applicant’s arguments with respect to claim(s) 1 and 14 with regard to the amended limitations concerning the location of the optical element located on an opposite side of the folding line from the plurality of holes have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841